Citation Nr: 0527136	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  00-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (O)
in Newark, New Jersey




THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for the service-connected anterior lumbar directory and 
decompression with bilateral foramenotomy and partial 
facetectomy and lumbar fusion.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to January 
1998.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO decision that granted 
service connection and assigned an initial evaluation of 20 
percent, effective on January 25, 1998.  

The veteran immediately appealed the RO's July 1998 decision.  
Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In a June 2000 rating decision, the RO awarded an initial 
increased rating of 40 percent.  

In a July 2004 decision, the Board awarded an initial 
increased rating of 60 percent.  The Board also remanded the 
veteran's case for further evidentiary development.  

In a statement received in February 2005, it appears that the 
veteran raised a claim for a total compensation rating based 
on individual unemployability (TDIU).  The RO has not yet 
adjudicated this claim, as such, this issue is referred back 
to the RO for the appropriate action.  




FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected lumbar spine disability is not 
shown to have been manifested by more than pronounced 
intervertebral disc syndrome or favorable thoracolumbar 
ankylosis with a related mild neurological deficit of either 
lower extremity during the course of the appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 60 percent for the service-connected spinal 
disability manifested by the residuals of anterior lumbar 
discectomy and decompression with bilateral foratmenotomy and 
partial facetectomy at L4-5 and lumbar fusion at L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.20 (2004); 38 C.F.R. § 4.71a 
including Diagnostic Code 5295 (prior to September 23, 2002); 
38 C.F.R. § 4.71a including Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003); 38 C.F.R. § 
4.71a including Diagnostic Code 5243 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
and the Board notes that the veteran testimony at a personal 
hearing held at the RO in August 2000.  

Further, by the July and August 2004 letters, the February 
2000 Statement of the Case, and the Supplemental Statement of 
the Case, she and her representative have been notified of 
the evidence needed to establish the benefit sought, and she 
has been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that in December 2004, the veteran indicated 
in a signed statement that she had no more evidence to 
submit.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on Factual Background with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  


Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective on September 
23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome, Diagnostic Code 
5293. See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective on 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003. However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The former version of Diagnostic Code 5292 (spine, limitation 
of motion of, lumbar) provided the following levels of 
disability: 40 percent for severe; 20 percent for moderate; 
10 percent for slight.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

A 40 percent rating was provided for severe; recurring 
attacks with little intermittent relief.  Moderate; recurring 
attacks were provided a 20 percent rating and mild attacks 
were given a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).  

Diagnostic Code 5293, effective on September 23, 2002 to 
September 25, 2003, provides the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows: 60 percent with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; 40 percent with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; 20 
percent with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; 10 percent with incapacitating episodes having a 
total duration of 10 at least one week but less than 2 weeks 
during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
25, 2003).  

Under former Diagnostic Code 5295 (lumbosacral strain), the 
following levels of disability are included. 40 percent for 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; 20 percent with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; 10 percent with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows: (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 100 percent for unfavorable ankylosis of the entire 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 40 percent for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; 30 percent for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; 20 percent 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 10 
percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective on 
September 26, 2003.  

The current schedule for evaluating intervertebral disc 
syndrome provides the following:  Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 60 percent with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; 40 percent with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; 20 percent with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; 10 
percent with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Under Diagnostic Code 5295, a 40 percent disability 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Effective on September 26,2003, Diagnostic Code 5295 was 
renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Under that Diagnostic Code, lumbosacral strain is to 
be evaluated either under the new general rating formula for 
diseases and injuries of the spine.  


Analysis

In a July 1998 RO decision, the veteran's service-connected 
low back disability was rated was rated 20 percent disabling, 
effective from January 25, 1998, under the provisions of 38 
C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5295 for lumbosacaral 
strain.  

The veteran appealed the July 1998 RO decision and the 
veteran's service-connected low back disability was later 
granted an increased rating of 40 percent, effective on 
January 25, 1998, under the provisions of Diagnostic Code 
5293 for intervertebral disc syndrome.  

In July 2004, the Board granted an increased rating of 60 
percent under the provisions of Diagnostic Code 5243 for 
intervertebral disc syndrome.  The veteran continues her 
appeal for a higher initial rating.  As such, the veteran is 
not entitled to an initial rating in excess of 60 percent 
under the old Diagnostic Code 5295.  

The Board has considered the veteran's claim for an initial 
rating in excess of 60 percent under all applicable low back 
codes.  Diagnostic Code 5292 rates lumbar spine disabilities 
based on limitation of motion.  

Based on the most recent VA spine examination report, the 
veteran's service-connected low back disability is manifested 
by severe limitation of motion.  She has forward flexion from 
0 to 20 degrees and extension from 0 to 10 degrees.  See 38 
C.F.R. § 4.6.  Further, since the veteran is in receipt of a 
60 percent rating, an increased rating under the former 
Diagnostic Code 5292 is not for application in this case.

Likewise, under the old Diagnostic Code 5293 for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, and in its revised form as it existed 
until September 25, 2003, an initial rating in excess for 60 
percent evaluation would not be warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

As noted, the veteran's service-connected disability has been 
rated as 60 percent disabling, effective from one-day 
following her separation from active duty service.  

Turning to the most recent version of the spine regulations, 
the Board finds under the General Rating Formula, an 
increased rating also is not assignable.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 (vertebral fracture or 
dislocation), 5236 (sacroiliac injury and weakness), 
5237(lumbosacral or cervical strain),  5238 (spinal 
stenosis), 5239 (spondylolisthesis or segmental instability), 
5240 (ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine) (see also diagnostic 
code 5003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242 (2004).

Under those criteria, a higher evaluation could be assigned 
for unfavorable ankylosis.  In the veteran's most recent VA 
examination report, the examiner noted that the veteran did 
not demonstrate more than favorable ankylosis or a related 
neurological impairment that would equate with more than a 
mild deficit involving either lower extremity.  As such, an 
evaluation higher than 60 percent under the General Rating 
Formula, therefore, cannot be granted during the course of 
the appeal.  

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In the February 2005examination report, the examiner 
indicated that while pain was observed throughout range of 
motion, the veteran's range of motion was "limited 
mechanically and with repetitive use, there was no additional 
loss of range of motion due to pain, fatigue, weakness, or 
incoordination."  Also, no symptoms such as incoordination 
have been shown.  As such, no further compensation under 
these provisions is warranted.  

Therefore, for the reasons and bases discussed, the Board 
concludes that the preponderance of the competent and 
probative evidence of record is against finding that an 
initial rating of 60 percent is not warranted either the 
former or the current schedular criteria.  Thus, the benefit 
sought on appeal is denied.  



ORDER

An increased, initial rating in excess of 60 percent for the 
service-connected lumbar spine disability manifested by the 
residuals of anterior lumbar discectomy and decompression 
with bilateral foramenotomy and partial facetectomy at L4-5 
and lumbar fusion at L5-S1 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


